Order, Supreme Court, New York County (Charles E. Ramos, J.), entered January 7, 2015, which granted defendants’ motion to strike plaintiff’s jury demand, unanimously affirmed, without costs.
The court properly granted defendants’ motion, as the primary relief sought in the complaint — an injunction enjoining defendants from further interference with plaintiff’s licensing rights — is equitable in nature, and the claims for damages are “incidental” (Krulwich v Posner, 272 AD2d 160 [1st Dept 2000]).
We have considered plaintiff’s remaining arguments, including that defendants should be judicially estopped from arguing that plaintiff is not entitled to a jury trial, and find them *556unavailing.
Concur — Gonzalez, P.J., Tom, Friedman and Kapnick, JJ.